IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
WESLEY DURANT,
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D15-2802
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 16, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Wesley Durant, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Barbara Debelius, Assistant General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.